               Case
                Case7:19-cr-00772-KMK
                      7:19-cr-00772-KMKDocument
                                        Document3941Filed  06/05/20
                                                       Filed 06/05/20Page 1 of
                                                                       Page    1 1
                                                                            1 of

vra ECF


Judge Kenneth Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601




Re: USA vs Miguel Arsenic Plaza Suarez 7:19 Cr. 00772 (KMK)

Honorable Judge Karas:

This letter Is in reference to the above captioned Individual. I am requesting with the consent of ti'~ Government ~at
the Sentence currently scheduled for June 8, 2020 be continued until such reasonable time a~ Mr. Suarez and his
family can appear In Court for the Sentence procedure.

I will fife my Sentence Memorandum today with supporting documents.

Thank you in advance.
I remain,


Patrick Jerome Brackley
Attorney at Law
233 Broadway Suite 2370
New York, New York 10279
Office: 212-334-3736
Cell: 917-523-7265
Fax: 646-861-6196
